 Case 4:19-cv-00493-SDJ-CAN Document 43 Filed 12/12/19 Page 1 of 2 PageID #: 505
    Case 4:19-cv-00493-SDJ-CAN Document 31 Filed 11/01/19 Page 1 of 2 PagelD #: 342


AO 0 (Rev 06/12) Summons in a Civil Actio


                                   United States District Court
                                                                for the

                                                      Eastern District of Texas

                                                                                             T xt'oe EA-ze o e
                      raig Cunningham
                                                                  >
                                                                                                    3¦S>
                                                                  )

                         Pluinlifffs)                             )
                                                                          Civil Action No 4:19-c -00493-ALM-CAN

              i he Wilhelm Law Group. LLC                         )
                                                                  )
                                                                  )
                                                                  >
                        Od/i;mkinl( )                             )                                 DEC 1 2 2019
                                                                                                »rk US.Dis Ccw
                                                 S MMONS IN A CIVIL ACTION
                                                                                                     •lexas Eastern

To: (Defendant ! name a daMess) Thomas Sizemore 43436 Dixie Dr., Paisley, FL 32767 or 38051 State"Road 19,
                              Umatilla, FL 32784




        A lawsuit has been filed against you

        Within 2! days after service of this summons on you (not counting the day you receive it) or 60 days if you
are the United States or a United States agency, or an o ficer or emplo ee of the U ited States described in Fed R. C iv.
P. 12 (a)(2) or (3) you must serve on tlte plaintiff an answer to die attached co plaint ora motion under Rule 12 of
the Federal Rules of Civil P ocedure. The answer or otion ust be served on the plainti f or plaintiffs attorney,
whose name and address are: Craig Cunningham, Plaintiff, Pros-e, 615-348-1977, projectpalehors9@hushmail.com,
                                        3000 Custer Road, ste 270-206, Plano, Tx 75075




       If yon fail to respond, judg ent by default ill be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




D te.
               11/1/19
Case 4:19-cv-00493-SDJ-CAN Document 43 Filed 12/12/19 Page 2 of 2 PageID #: 506




                                         UNITED STATES DISTRICT COURT
                                                      Eastern District of Texas
     Case Numoer: :lS-CV-00493-ALM-
     CAN
     PiaiiMiff
     Craiy Cunninyham
     vs. ¦ ; :

     Defen ant.
     The Wiiheim Law Group, LLC

     For:

     5543 Edmondson Pike, Suite 243 ;
     Nashville; .TN 37211

     Receive by LEGAL EASE PROCESS SERVICE on the Sth day of No ember. 2019 al 3:0 pm to be served on
     Thomas Size ore, 43436 Dixie Drive, Paisle ; FL 32767

     i, Alfred Jerome Spencer, do hereby affirm tha! dn Ihe Sth day of December, 2019 at 1:50 p , t:

     INDIVIDUALLY/PERSONALLY served by eli ering a true copy of lire Summons in a Civil Action and
     .Plaintiffs Amen e Complaint and Jury Deman ith the date and hour of service endo se thereon by me. to.
     Thomas Sizemore ai the a dress of: 6940 Stuart Avenue, Jacksonville, FL 32254. an informed said person of
     the contents therein, in com liance wit slate statutes.


      I do e eby certify that I ha e no interest in the above style action; lh;}l i am oyer ihe ago of eighteen years: and
      that I am a Special Appointed Process Server inland for Broward County, Florida. Un er penally of perjury, I declare
     •that I have react Ihe foregoing Verified Return oi Service an the facts containe herein are t ue and correct lo tiro
      best of my knowledge. NO NOTARY REQUIRED PURSUAN TO F.S.92.525(2)




                                                                                              LEGAL E SE PROCESS SERVICE ;
                                                                                               1856 N. Nob Hill Road
                                                                                              Suite #403; !
                                                                                               Plantation,IF 33322
                                                                                               (95 ) 667-3783

                                                                                               Our Job Serial Number; GLD-2018001317


                                       Cop',7i;il<:O 1'. 2-20;&C>j:4bj:Ar Serv-ryti *v - Rrc tf. * Strvft/ i
